DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendments filed on 4/26/2021.
Claims 1-4 and 6 are pending.  Claim 5 is cancelled.  Claims 1,2 and 4 are amended. 
The rejections of Claims 1-3 and 5 under US 102(a)(1)/(a)(2) as being anticipated by US 2016/0177109 (US ‘109)) are withdrawn. 
The rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over US ‘109 in view of US 2013/0284982 (US ‘982)  is withdrawn.
The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over JP 2015-093167 (JP ‘167) in view of US ‘109 is withdrawn.
Response to Arguments







Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. 
With respect to the rejections, the Applicants notes data in Examples 1 and 6 of the Table 1 in the instant Specification that suggests that use of glycerin versus polyethylene glycol increases the flexibility properties of the resulting conductive composition.
The Examiner notes this, however, does not find the data to illustrate unexpected results as the use of glycerin only marginally improves the flexibility properties while the remaining properties tested of the compositions are very comparable in nature and do not illustrate an unexpected advantage in using glycerin over polyethylene glycol.
Accordingly, note the new grounds of rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘109 in view of US 2014/0360763 (US ‘763) and US ‘982.
As to Claim 1, US ‘109 discloses a conductive coating composition comprised of a conductive polymer doped with polymeric counterion e.g. polyethylene dioxythiophene coated with polystyrene sulfonic acid (para. 0043) that further contains a flexibility enhancer (para. 0078) which the Examiner construes as equivalent to a plasticizer including polyethylene glycol (para. 0083), and a thickening agent used to enhance coating adhesion (para. 0088-0089) which the Examiner construes as a binder resin.  The composition can further comprise cross-linking agents (para. 0067). 
US ‘109, however, fails to disclose the use of glycerine as a flexibility enhancer.
As to the difference, US ‘763 discloses flexible conductive compositions wherein the plasticizers used are polyethylene glycol and glyercine (para. 0039).

As to Claim 2, see discussion of Claim 1. 
As to Claim 3, US ‘109 discloses the thickening agent i.e. binder as being polyvinyl alcohol which is identical to the water soluble binder of the Examples in the instant Specification. 
As to Claim 4, US ‘109 discloses the use of epoxy containing crosslinking agents, however, fails to disclose the use of one of the recited crosslinking agents as required by the claim. 
As to the difference, US ‘982 discloses a conductive coating composition (Abstract) which is comprised of conductive polymers including polyethylenedioxythiophene doped with polystyrene sulfonic acid (para. 0018) wherein the coating composition can be cured with crosslinking agents including epoxy or isocyanate containing compounds (para. 0031). 
It would have been obvious to one of ordinary skill in the art to substitute an isocyanate containing crosslinking agent of  US ‘982 for the epoxy containing crosslinking agents of US ‘109 . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘167 in view of US ‘109 and US ‘763.
As to Claim 6, JP ’167 discloses a sensor structure of: 
    PNG
    media_image1.png
    284
    608
    media_image1.png
    Greyscale
where part 4 is an electrode i.e. probe of the instant claims, part 5 is a cover body and part 6 is a wiring portion (para. 0019).  Part 5 provides protection to the entire sensor assembly labeled as part 1 (para. 0023).
However, JP ‘167 fails to disclose the cover body as a connector that electrically connects the wiring portion and the electrode. 
As to the difference, US ‘109 and US ‘763 disclose a composition, as discussed in the 103 rejection above, wherein the composition can be used to coat and protect electrode assemblies and is electrically conductive (para. 0180). 
It would have been obvious to substitute the cover body material of JP ‘167 with the coating material of US ‘109 for the advantages of providing protection to the electrode assembly . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        
/jt/ 5/7/2021

/MARK KOPEC/Primary Examiner, Art Unit 1761